Title: To George Washington from Benjamin Stoddert, 15 February 1780
From: Stoddert, Benjamin
To: Washington, George


          
            sir
            War office [Philadelphia] Feby 15. 1780.
          
          The board do themselves the honor to acknowledge the receipt of your favor of the [  ] respecting the incorporation of the legion late Pulaski’s & the troop of Capt. Bedkin with the corps commanded by Col. Armand Marquiss of Rouerie—and having every wish to comply with your good intentions towards this Gentleman, they are sorry to discover an obstacle in the execution, which they presume Your Excellency was not acquainted with.
          Previous to Col. Armands Arrival in Phila., Congress had determined that the Legion of the late Count Pulaski should be reduced, & the Troops composing it arranged in the different Corps of the Continental Army to the southward in such manner as Genl Lincoln thought most conducive to the public good. In all probability the resolve for this purpose has already taken effect—as it was forwarded to the General several Weeks ago. And Capt. Bedkins troop is so extremely weak, that the accession to Col. Armands Corps by its incorporation would be inconsiderable indeed.
          From these circumstances your Excellencys favorable disposition towards this Gentleman will be rendered in a great measure ineffectual unless something can be desired to increase his command by other methods than those already suggested. And

therefore they wish your Excellency may be disposed to coincide with their views with respect to annexing some other Independent Corps to his Command: They beg leave to suggest that Capt. Vanheers Troop would be a handsome addition, & tho these men were engaged to Serve in the provost: as the board are informed that they have not answered the purpose expected, & that they are desirous of being annexed to some Corps in the Line, It is to be hoped they may be given to Col. Armand without occasioning any difficulties and should Your Excellency have no particular Service in view for them, the board are very desirous of the measure.
          The board have wrote to Genl Lincoln desiring him to suspend the operation of the resolve relative to Pulaski’s Corps, provided no previous steps have been taken to carry it into execution. But [it] is to be apprehended that their letter will not arrive in time to answer the purpose. I have the honor to be With the highest respect yr Excellencys most obed. Hble Serv.
          
            by ord: of the boardBen Stoddert Secy
          
        